REVISED NOVEMBER 17, 2009

       IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                 Fifth Circuit

                                                               FILED
                                                             October 30, 2009
                                No. 08-20398              Charles R. Fulbruge III
                                                                  Clerk

In The Matter Of: PROEDUCATION INTERNATIONAL INC, doing business
as ProEducation Support Services, doing business as Data Dynamics Inc,
doing business as ProEd Venture LLC

                                          Debtor


KIRK ALLEN KENNEDY; MARK D’ANDREA

                                          Appellants-Cross-Appellees
v.

MINDPRINT

                                          Appellee-Cross-Appellant



                Appeal from the United States District Court
                 for the Southern District of Texas, Houston


Before KING, DAVIS, and BENAVIDES, Circuit Judges.
KING, Circuit Judge:
      Kirk A. Kennedy, an attorney, was an associate in the law firm of Jackson
Walker L.L.P. from February 2003 to November 2004. Another Jackson Walker
attorney, Lionel Schooler, had been representing MindPrint, Inc., a creditor in
the bankruptcy proceeding of ProEducation International, Inc., since 1999.
                                  No. 08-20398

Kennedy had no knowledge of or involvement with MindPrint while at Jackson
Walker. In September 2006, Kennedy entered an appearance on behalf of Dr.
Mark D’Andrea, a creditor in the ProEducation proceeding. Upon motion by
MindPrint, the bankruptcy court disqualified Kennedy based on an imputed
conflict of interest but declined to impose monetary sanctions. The district court
affirmed the bankruptcy court on both issues.            Kennedy appeals the
disqualification order and MindPrint cross-appeals the denial of monetary
sanctions. For the following reasons, we REVERSE the disqualification order.
                              I. BACKGROUND
A. Factual Background
      Attorney Kirk A. Kennedy seeks to represent Dr. Mark D’Andrea in his
efforts to collect a judgment from ProEducation International, Inc.
(ProEducation). Kennedy worked in the bankruptcy section of the Houston firm
of Jackson Walker L.L.P. from February 2003 to November 2004. His office was
located down the hall from Lionel Schooler, who also worked in the bankruptcy
section. Unbeknownst to Kennedy, since 1999 Schooler had been representing
MindPrint, Inc. (MindPrint) in a state court case against ProEducation. Several
shareholders of ProEducation, including D’Andrea, intervened in the state court
suit and took positions adverse to MindPrint. In November 2000, during the
pendency of the state court case, ProEducation filed for Chapter 7 bankruptcy.
The state court case was removed to bankruptcy court as an adversary
proceeding shortly thereafter.    Schooler continued to represent MindPrint
throughout the adversary proceeding and in all matters pertaining to the
ProEducation bankruptcy.       D’Andrea was represented in the adversary
proceeding by attorney Tom Schmidt.
      While Kennedy worked at Jackson Walker, Schooler provided legal
services to MindPrint in connection with the bankruptcy case and the adversary
proceeding. At the conclusion of the adversary proceeding in July 2005, the


                                        2
                                  No. 08-20398

bankruptcy court entered judgment in favor of both MindPrint and the
shareholders (including D’Andrea) against ProEducation. MindPrint moved for
sanctions against the shareholders, which the bankruptcy court denied.
MindPrint appealed the denial of sanctions.
      After Kennedy left Jackson Walker in November 2004, the Gulf Coast
Cancer Center—where D’Andrea works as medical director—hired Kennedy as
general counsel. In November 2005, during the appeal from the denial of
sanctions in the adversary proceeding, Schmidt informed Schooler that he was
planning to withdraw from representing D’Andrea and that Kennedy would
replace him. MindPrint objected to Kennedy’s involvement because of his
previous association with Jackson Walker. Kennedy did not officially enter an
appearance as D’Andrea’s attorney at this point; but despite MindPrint’s
objections, Kennedy contributed to a brief filed on D’Andrea’s behalf.
      In July 2006, MindPrint discovered that Kennedy was attempting to
conduct discovery about the appeal from the adversary proceeding. Schooler
emailed Kennedy on two occasions, objecting to his representation of D’Andrea
on the ground of imputed conflict of interest. Kennedy did not respond to either
email, and he continued to work on behalf of D’Andrea in his collection efforts
and in the appeal. On September 29, 2006, Kennedy filed a notice to appear on
behalf of D’Andrea in the main bankruptcy case.
B. Procedural Background
      In October 2006, MindPrint moved to disqualify Kennedy from
representing D’Andrea in the bankruptcy case and in the appeal.              The
bankruptcy court granted MindPrint’s motion to disqualify but did not award
any monetary sanctions. The bankruptcy court found that Jackson Walker’s
“knowledge of MindPrint’s client confidences extends to former employees.”
Relying on In re American Airlines, Inc., 972 F.2d 605, 614 & n.1 (5th Cir. 1992),
and Kraft, Inc. v. Alton Box Board Co. (In re Corrugated Container Antitrust

                                        3
                                         No. 08-20398

Litigation), 659 F.2d 1341, 1346 (5th Cir. 1981), the bankruptcy court applied
two irrebuttable presumptions: first, “confidential information has been given
to the attorney actually doing work for the client,” and second, “confidences
obtained by an individual lawyer will be shared with the other members of his
firm.” The bankruptcy court did not allow Kennedy to attempt to rebut the
second presumption, relying on American Can Co. v. Citrus Feed Co., 436 F.2d
1125, 1129 (5th Cir. 1971), for the proposition that “in the Fifth Circuit, liability
for disqualification extends to former employees of the attorney who established
the attorney–client relationship.”            Noting that “disqualification alone is a
sanction,” the bankruptcy court did not award monetary sanctions against
Kennedy or D’Andrea.
       After distribution of the bankruptcy estate, Kennedy appealed the
disqualification order to the district court, and MindPrint cross-appealed on the
issue of monetary sanctions. The district court affirmed the order on both issues.
This appeal was timely filed, and we have jurisdiction under 28 U.S.C. §§ 158(d)
and 1291.1
                             II. STANDARD OF REVIEW

       1
         During the pendency of this appeal, MindPrint advised the court by letter that
pleadings filed in a Harris County lawsuit indicate that Kennedy no longer works for Gulf
Coast Cancer Center and is currently “at odds” with D’Andrea—indicating that D’Andrea “no
longer has an interest in employing Kennedy as his attorney.” MindPrint suggests the appeal
from the disqualification order should be dismissed as moot. However, an attorney’s right to
defend his or her professional reputation confers Article III jurisdiction for purposes of appeal.
See Walker v. City of Mesquite, 129 F.3d 831, 832–33 (5th Cir. 1997) (finding jurisdiction over
attorney’s appeal of sanctions order because “the importance of an attorney’s professional
reputation, and the imperative to defend it when necessary, obviates the need for a finding of
monetary liability or other punishment as a requisite for the appeal of a court order finding
professional misconduct”). This rule has been applied to allow appeal of a disqualification
order even after accompanying monetary sanctions have been paid. Ibarra v. Baker, Nos.
08–20220, 08–20276, 2009 WL 2244659, at *1 (5th Cir. July 28, 2009) (stating that “attorneys’
concern about their reputation suffices to confer Article III jurisdiction” and finding jurisdiction
over appeals from disqualification orders even “though the attorneys’ monetary sanctions have
been paid”). In addition, MindPrint’s pursuit of the sanctions cross-appeal requires a decision
on the correctness of the disqualification order. Therefore, the disqualification appeal is not
moot.

                                                 4
                                  No. 08-20398

      When a court of appeals “review[s] the decision of a district court, sitting
as an appellate court, [it] appl[ies] the same standards of review to the
bankruptcy court’s findings of fact and conclusions of law as applied by the
district court.” Caillouet v. First Bank & Trust (In re Entringer Bakeries, Inc.),
548 F.3d 344, 348 (5th Cir. 2008) (per curiam). The standard of review for a
grant or denial of a motion to disqualify counsel is abuse of discretion; however,
“in applying this standard, we will review fact-findings for clear error, and we
will perform a careful examination, or de novo review, of the [lower] court’s
application of the relevant rules of attorney conduct.” FDIC v. U.S. Fire Ins. Co.,
50 F.3d 1304, 1311 (5th Cir. 1995) (internal quotation marks omitted).
                               III. DISCUSSION
A. Disqualification
      1. Choice of Law
      When considering motions to disqualify, courts should first look to “the
local rules promulgated by the local court itself.” U.S. Fire Ins., 50 F.3d at 1312.
The Local Rules of the Southern District of Texas provide that “the minimum
standard of practice shall be the Texas Disciplinary Rules of Professional
Conduct” (Texas Rules), and that violations of the Texas Rules “shall be grounds
for disciplinary action, but the court is not limited by that code.” S.D. TEX.
LOCAL R. APP. A, R. 1A & 1B. Therefore, the Texas Rules “are not the sole
authority governing a motion to disqualify.” In re Am. Airlines, 972 F.2d at 610
(internal quotation marks omitted). A reviewing court also “consider[s] the
motion governed by the ethical rules announced by the national profession in
light of the public interest and the litigants’ rights.” Id. The Fifth Circuit has
recognized the ABA Model Rules of Professional Conduct (Model Rules) as the
national standards to consider in reviewing motions to disqualify. Id. Therefore,
we shall consider both the Texas Rules and the Model Rules.
      2. Applicable Standards

                                         5
                                   No. 08-20398

      The Fifth Circuit’s approach to ethical issues has remained “sensitive to
preventing conflicts of interest.” Id. at 611. Under this approach, a “[d]istrict
[c]ourt is obliged to take measures against unethical conduct occurring in
connection with any proceeding before it.” Id. (emphasis and alterations in
original; internal quotation marks omitted). Yet, “[d]epriving a party of the right
to be represented by the attorney of his or her choice is a penalty that must not
be imposed without careful consideration.” U.S. Fire Ins., 50 F.2d at 1313.
Because of the severity of disqualification, we do not apply disqualification rules
“mechanically,” but we consider “[a]ll of the facts particular to [the] case . . . in
the context of the relevant ethical criteria and with meticulous deference to the
litigant’s rights.” Id. at 1314 (citing Church of Scientology of Cal. v. McLean, 615
F.2d 691, 693 (5th Cir. 1980)). Stated plainly, this sanction “must not be
imposed cavalierly.” Id. at 1316.
      Texas Rule 1.09 states:
      (a) Without prior consent, a lawyer who personally has formerly
      represented a client in a matter shall not thereafter represent
      another person in a matter adverse to the former client:
             (1) in which such other person questions the validity of the
             lawyer’s services or work product for the former client;
             (2) if the representation in reasonable probability will involve
             a violation of Rule 1.05 [dealing with confidential client
             information]; or
             (3) if it is the same or a substantially related matter.
      (b) Except to the extent authorized by Rule 1.10, when lawyers are
      or have become members of or associated with a firm, none of them
      shall knowingly represent a client if any one of them practicing
      alone would be prohibited from doing so by paragraph (a).
      (c) When the association of a lawyer with a firm has terminated, the
      lawyers who were then associated with that lawyer shall not
      knowingly represent a client if the lawyer whose association with
      that firm has terminated would be prohibited from doing so by


                                         6
                                       No. 08-20398

       paragraph (a)(1) or if the representation in reasonable probability
       will involve a violation of Rule 1.05.
TEX. DISCIPLINARY R. PROF’L CONDUCT 1.09, reprinted in TEX. GOV’T CODE ANN.,
tit. 2, subtit. G, app. A, Art. 10, § 9 (Vernon 2005).2 Under Texas Rule 1.09(b),
the personal conflicts of one attorney are imputed to all other members of a firm.
Id. 1.09(b). Comment 7 to Rule 1.09 states that this imputation can be removed
when an attorney leaves a firm, stating that “should . . . other lawyers cease to
be members of the same firm as the lawyer affected by paragraph (a) without
personally coming within its restrictions, they thereafter may undertake the
representation against the lawyer’s former client unless prevented from doing
so by some other of these Rules.” See id. 1.09 cmt. 7 (emphasis added). The
Texas Rules and the accompanying comments do not expressly describe the
burden of proof or who bears the burden on the issue of whether a lawyer
personally came within the restrictions of Rule 1.09(a). The Texas Supreme
Court has not yet addressed the application of Texas Rule 1.09 to this precise
fact pattern.3
       The relevant Model Rule, Rule 1.9(b), uses slightly different language than
the Texas Rule:


       2
         The current version of the Texas Rules became effective January 1, 1990. See Clarke
v. Ruffino, 819 S.W.2d 947, 949 (Tex. App.—Houston [14th Dist.] 1991, writ dism’d w.o.j.).
       3
         The Texas Supreme Court has addressed Rule 1.09 in other contexts. See, e.g., In re
Basco, 221 S.W.3d 637, 639 (Tex. 2007) (disqualifying attorney on grounds he would criticize
former partner’s work in underlying action, not on grounds of imputed knowledge); In re
Mitcham, 133 S.W.3d 274, 276–77 (Tex. 2004) (disqualifying attorney’s new firm for violating
confidentiality agreement, not on grounds of imputed knowledge); Henderson v. Floyd, 891
S.W.2d 252, 254 (Tex. 1995) (disqualifying departing attorney where he was “at least exposed
to confidential information” regarding client). MindPrint relies on National Medical
Enterprises, Inc. v. Godbey, 924 S.W.2d 123 (Tex. 1996), for the proposition that knowledge is
imputed from one attorney to all members of his firm; however, Godbey did not address the
migrating attorney scenario. Id. at 131 (discussing only how an “attorney’s knowledge is
imputed by law to every other attorney in the firm” and not reaching whether imputed
disqualification can be removed after an attorney leaves a firm without personally representing
a client or gaining confidential information).

                                              7
                                       No. 08-20398

       A lawyer shall not knowingly represent a person in the same or a
       substantially related matter in which a firm with which the lawyer
       formerly was associated had previously represented a client (1)
       whose interests are materially adverse to that person; and (2) about
       whom the lawyer had acquired information protected by Rules 1.6
       and 1.9(c) that is material to the matter; unless the former client
       gives informed consent, confirmed in writing.
MODEL RULES       OF   PROF’L CONDUCT R. 1.9(b) (2006). Regardless of linguistic
differences, the two codes produce the same result in application—they both
require that a departing lawyer must have actually acquired confidential
information about the former firm’s client or personally represented the former
client to remain under imputed disqualification.4 See Amon Burton, Migratory
Lawyers and Imputed Conflicts of Interest, 16 REV. LITIG. 665, 677, 684–85
(1997) (applying both Texas Rule 1.09 and Model Rule 1.9(b) and reaching the
same conclusion—“the transferring lawyer is no longer deemed to have imputed
knowledge about his former firm’s client”). Comment 6 to Model Rule 1.9(b)
states that the “[a]pplication of paragraph (b) depends on a situation’s particular
facts,” and places the burden of proof upon “the firm [or attorney] whose
disqualification is sought.” MODEL RULES OF PROF’L CONDUCT R. 1.9 cmt. 6.
       Although the Texas Supreme Court has yet to expressly address this fact
pattern, the Texas Commission on Professional Ethics has published an opinion
explicating the impact of Texas Rule 1.09 on this precise issue. See Tex. Comm.



       4
         The Restatement (Third) of The Law Governing Lawyers also produces the same
result and is more clearly worded. “[A] lawyer who has represented a client in a matter may
not thereafter represent another client in the same or a substantially related matter in which
the interests of the former client are materially adverse.” RESTATEMENT (THIRD) OF THE LAW
GOVERNING LAWYERS § 132 (2000). This prohibition is imputed to other members of a law firm
under § 123, and the provisions for removing this imputation are laid out under § 124. Id.
§§ 123, 124. The comments to § 124 explicitly state that “[w]hen a lawyer leaves a firm or
other organization whose lawyers were subject to imputed prohibition owing to presence in the
firm of another lawyer, the departed lawyer becomes free of imputation so long as that lawyer
obtained no material confidential client information relevant to the matter.” Id. § 124 cmt.
c(ii).

                                              8
                                       No. 08-20398

on Prof’l Ethics, Formal Op. 501 (1994). The opinion addresses the following
hypothetical:
       [Attorney C] was associated with Attorney A in Law Firm ABC
       [and] leaves that firm to establish or join a different law firm and
       now the lawyer that left (Attorney C) desires to represent [a
       husband in a divorce proceeding; however,] Attorney A formerly
       represented or consulted with [the wife] when Attorney A and
       Attorney C were in the same law firm.
Id. The Opinion identifies the last sentence of Comment 7 to Texas Rule 1.09 as
the controlling law, and it concludes that “if Attorney C . . . does not personally
come within the provisions of [Texas Rule] 1.09(a), he will not [be] deemed to be
vicariously ‘contaminated’ by Attorney A’s prior representation or consultation
with [the wife].”5 Id.
       Commentators have also interpreted Texas Rule 1.09 to allow migrating
lawyers to remove imputation in the absence of a personal representation or
acquisition of confidential information. Amon Burton, an Adjunct Professor at
the University of Texas School of Law, describes the current version of the Texas
Rules as “unquestionably limit[ing] the scope of imputed knowledge after
lawyers are no longer associated” with a firm. Burton, supra, at 702 (tracing



       5
          Contra Tex. Comm. on Prof’l Ethics, Formal Op. 453 (1987) (applying superseded
version of Texas Rules). Ethics Opinion 453 asked:
        May an associate attorney of law firm A engage in employment discussions with
        law firm B, while law firm A represents X, which is in litigation with Y,
        represented by law firm B, where the associate and the partner for whom he
        worked in law firm A have done no work for X and have no actual knowledge of
        any matter pertaining to X?
Id. The question was resolved as follows:
        While the associate was employed by law firm A, he as well as every other
        member of law firm A was disqualified from accepting employment against that
        firm’s client, X. The associate’s disqualification would not end upon his leaving
        law firm A, so he would be disqualified from representing Y, the client of law
        firm B, in a suit against X.
Id. “The standard for imputed disqualification [applied in Ethics Opinion 453] is not the same
as set forth in Rule 1.09 of the [current] Texas Disciplinary Rules.” Burton, supra, at 690
(emphasis added).

                                              9
                                       No. 08-20398

evolution of Texas ethics rules). Particularly, “[t]here is ample justification in
[this] situation[] to permit a lawyer who was formerly affiliated with a
personally disqualified lawyer to rebut a presumption that he or she has a
conflict of interest or possesses material confidential information as a result of
the former association.” Id. at 703. Prof. Burton notes that the danger to a
client—here, MindPrint—of revealing confidential information is “de minimis”
when a lawyer seeks to establish “lack of knowledge of the client’s confidential
information” or that “he did not personally represent the complaining client.”
Id. These considerations justify allowing a departing attorney the opportunity
to remove any imputed conflict of interest.6 Id.
       In a declaration filed with the bankruptcy court on Kennedy’s behalf
(albeit after the disqualification), Professor Robert Schuwerk of the University
of Houston Law Center discusses the application of Texas Rule 1.09 and
Comment 7 to these facts and concludes that an irrebuttable presumption that
attorneys possess confidential information even after departing from a firm is
“both unfair and unworkable.” Prof. Schuwerk considers the Texas Rules, the
Restatement, and Fifth Circuit law in reaching the conclusion that departing
attorneys have the opportunity to demonstrate that they did not personally
represent or acquire information about the former firm’s clients. As applied to
the facts of this case, Prof. Schuwerk opines that Kennedy’s representation of
D’Andrea does not constitute a conflict of interest requiring disqualification.

       6
          The former Texas Code of Professional Responsibility was enacted in 1971 and was
superseded by the current Texas Disciplinary Rules of Professional Conduct, which took effect
January 1, 1990. Burton, supra, at 690 n.87. The current version of the Texas Rules reflects
a “desire within the legal profession to eliminate or restrict imputed disqualification” and
changes its stance significantly when compared to the 1971 version. Id. at 688 n.79. This
desire is due in large part to the “development of lateral movement in the legal profession”—a
“significant change from the traditional relationship between lawyers and their law firms prior
to the early 1980s.” Id. at 666. Under the 1971 version of the Texas Rules, Kennedy’s
representation of D’Andrea would have been barred, and Kennedy would not have the
opportunity to remove the imputation. See Tex. Comm. on Prof’l Ethics, Formal Op. 453
(1987).

                                              10
                                  No. 08-20398

      Under Texas Rule 1.09(b), Kennedy was conclusively disqualified by
imputation from representing D’Andrea only while he remained at Jackson
Walker. When Kennedy ended his affiliation with Jackson Walker without
personally acquiring confidential information about MindPrint, his imputed
disqualification also ended. See TEX. DISCIPLINARY R. PROF’L CONDUCT 1.09 cmt.
7; see also Burton, supra, at 684–85 (“If the transferring lawyer did not represent
the former client while at his former firm and possesses no confidential
information material to the matter, the transferring lawyer is no longer deemed
to have imputed knowledge about his former firm’s client. Accordingly, the
transferring lawyer . . . [is] entitled to accept the representation adverse to his
former firm’s client.”). Therefore, the bankruptcy court should have considered
Kennedy’s evidence of his lack of involvement with MindPrint while at Jackson
Walker.
      The evidence reflects that while at Jackson Walker, Kennedy never
personally represented MindPrint, nor did he gain any actual knowledge of
MindPrint. At the evidentiary hearing before the bankruptcy court, Kennedy
testified that he never heard of MindPrint while he was at Jackson Walker and
that he never attended any firm meetings where the representation of MindPrint
was discussed. He further testified that he had never met Al Winters, the
principal of MindPrint, and that he first learned that Schooler was representing
MindPrint in “May or June of 2005,” about six months after he left Jackson
Walker.
      MindPrint did not present any evidence to contradict Kennedy’s testimony.
At the evidentiary hearing, Schooler attempted to exclude Kennedy’s testimony
regarding his lack of knowledge of MindPrint as “irrelevant” and did not present
any evidence that Kennedy had personal knowledge of the case.              At oral
argument before the district court, Schooler was asked: “When did Kennedy have
anything to do with MindPrint personally?”; he responded “I don’t know that he

                                        11
                                      No. 08-20398

did,” but stated that “[MindPrint’s] case was discussed at a monthly bankruptcy
section meeting [at Jackson Walker], which Mr. Kennedy may or may not have
attended.” The district court again inquired: “But at no point did Kennedy work
for MindPrint while he was at Jackson Walker?” Schooler replied: “Not to my
knowledge. . . . I don’t know what he might have heard in the halls or what he
saw in the file, but I never asked him to assist in that case.” These equivocal
statements were not made under oath, and even if they had been, they do not
constitute affirmative evidence that Kennedy acquired material confidential
information about MindPrint or Jackson Walker’s representation of MindPrint.
The evidence Kennedy presented was sufficient to demonstrate that he did not
operate under a conflict of interest when he undertook the representation of
D’Andrea.
       In declining to consider Kennedy’s evidence, the bankruptcy court relied
on In re American Airlines, 972 F.2d at 614 n.1, for the proposition that the Fifth
Circuit applies an irrebuttable presumption that “confidences obtained by an
individual lawyer will be shared with other members of his firm.” However, the
American Airlines case did not actually involve or apply this presumption, so any
statements regarding the presumption are dicta. 972 F.2d at 614 n.1 (“This
presumption is not at issue in this case, for all of the [disqualified] lawyers . . .
have       previously   represented     [the     client   seeking   disqualification].”).
Furthermore, the American Airlines court cited to Corrugated Container, 659
F.2d at 1346–47, and American Can Co., 436 F.2d at 1129, in support of its use
of an irrebuttable presumption; however, both of those cases applied a
superseded version of the Texas Rules. The addition of Comment 7 in 1990
changed the landscape of the jurisprudence and gave migrating attorneys the
opportunity to remove imputed disqualification.7

       7
         It is unclear whether a rebuttable presumption replaces the American Airlines
irrebuttable presumption, or whether no presumption remains. We do not reach this question,

                                            12
                                       No. 08-20398

       Under both the Texas Rules and the ABA Model Rules, Kennedy should
have had the opportunity to demonstrate that he did not obtain confidential
information regarding MindPrint during his time at Jackson Walker. Kennedy
presented uncontradicted evidence that he was unaware of MindPrint’s
existence—let alone Schooler’s representation of MindPrint—during his
affiliation with Jackson Walker. In light of this evidence, Kennedy successfully
showed that his imputed disqualification ended when he left Jackson Walker;
therefore, his representation of D’Andrea did not present a conflict of interest
requiring his disqualification.
B. Sanctions
       A lower court’s ruling on a motion for sanctions under its inherent power
is reviewed for abuse of discretion. Chambers v. NASCO, Inc., 501 U.S. 32, 50
(1991). To support an award of sanctions under its inherent power, “[a] court
must make a specific finding that the sanctioned party acted in bad faith.”
Matta v. May, 118 F.3d 410, 416 (5th Cir. 1997) (citing Dawson v. United States,
68 F.3d 886, 895 (5th Cir. 1995)). Our disposition of the disqualification issue
in Kennedy’s favor moots MindPrint’s appeal from the bankruptcy court’s
decision to decline to award monetary sanctions against Kennedy and D’Andrea.
                                   IV. CONCLUSION
       For the reasons discussed above, we REVERSE the district court’s
judgment affirming the bankruptcy court’s order disqualifying Kennedy.




as Kennedy provided uncontroverted evidence that he was never involved with the
representation of MindPrint and that he did not know MindPrint existed while he was at
Jackson Walker. This evidence suffices to remove the imputed conflict of interest regardless
of whether a rebuttable presumption remains. See Jack Cole Co. v. Hudson, 409 F.2d 188, 192
(5th Cir. 1969) (noting that a presumption will disappear if clear and undisputed evidence to
the contrary is presented); see also Bonilla–Torres v. Wal-Mart Transp. LLC, 309 F. App’x 882,
883 (5th Cir. 2009) (per curiam) (citing Jack Cole for proposition that uncontradicted testimony
suffices to rebut presumption outside conflict-of-interest context).

                                              13
                                No. 08-20398

MindPrint’s cross- appeal is DISMISSED. MindPrint shall bear the costs of this
appeal.




                                     14